Case: 15-10919    Date Filed: 09/22/2015   Page: 1 of 3


                                                          [DO NOT PUBLISH]



               IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________

                               No. 15-10919
                           Non-Argument Calendar
                         ________________________

                  D.C. Docket No. 4:14-cr-00031-CDL-MSH-1



UNITED STATES OF AMERICA,

                                                                 Plaintiff-Appellee,

                                     versus

PERLEY PERKINS, JR.,
a.k.a. Perley Andrew Perkins, Jr.,
a.k.a. Eric Roland John Godlewski,

                                                            Defendant-Appellant.

                         ________________________

                  Appeal from the United States District Court
                      for the Middle District of Georgia
                        ________________________

                              (September 22, 2015)

Before WILLIAM PRYOR, JULIE CARNES and FAY, Circuit Judges.

PER CURIAM:
               Case: 15-10919     Date Filed: 09/22/2015    Page: 2 of 3


      Perley Perkins, Jr., appeals his sentence of 57 months of imprisonment

following his pleas of guilty to two counts of bank fraud, 18 U.S.C. § 1344, and

one count of aggravated identity theft, id. § 1028A. The district court sentenced

Perkins to concurrent terms of 33 months for his bank fraud offenses and to a

consecutive term of 24 months for his identity theft offense. Perkins argues that his

sentences for bank fraud are procedurally unreasonable because the district court

failed to weigh adequately the statutory sentencing factors, 18 U.S.C § 3553(a), or

to explain its decision to impose sentences at the high end of his advisory guideline

range of 27 to 33 months of imprisonment. Perkins also argues that the sentences

for bank fraud are substantively unreasonable in the light of his acceptance of

responsibility, admission of guilt, and cooperation with law enforcement. Perkins

does not challenge his consecutive sentence of 24 months for aggravated identity

theft. We affirm.

      Perkins’s sentences for bank fraud are procedurally and substantively

reasonable. The district court stated that it “considered the presentence report . . .

[and] the advisory sentencing range[,] . . . the sentencing factors[,] . . . [and] made

an individualized assessment based on the facts presented” at sentencing to select

appropriate sentences. The district court was not required to explain the weight that

it assigned any particular sentencing factor. See United States v. Talley, 431 F.3d

784, 786 (11th Cir. 2005). And the district court reasonably determined that


                                           2
              Case: 15-10919     Date Filed: 09/22/2015   Page: 3 of 3


sentences of 33 months would best serve the statutory purposes of sentencing. See

18 U.S.C. § 3553(a). Perkins used fraudulent identification and stolen account

holder information of 15 persons to withdraw from their accounts $129,335.48 at

18 branches of SunTrust Bank in four states. Perkins also had prior convictions for

obtaining property by false pretenses, robbery involving the use of a firearm, bank

robbery, and petit theft. That Perkins’s sentences for bank fraud are within the

advisory range and are far less than his maximum statutory penalty of 30 years of

imprisonment suggests that his sentences are reasonable. See United States v.

Gonzalez, 550 F.3d 1319, 1324 (11th Cir. 2008). The district court did not abuse its

discretion.

      We AFFIRM Perkins’s sentence.




                                          3